Citation Nr: 1808274	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  12-25 220	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for residuals of prostate cancer. 

2.  Entitlement to an initial rating in excess of 10 percent for diabetes mellitus. 

3.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse.



ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1967.  This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in July 2016.  The Veteran also testified before a hearing officer at the RO in January 2012.  Transcripts of both hearings are of record.

The appeal was previously before the Board in September 2016 when it was remanded for further development.  It has now returned to the Board for additional appellate action.  


FINDING OF FACT

In October 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim for entitlement to a rating in excess of 60 percent for residuals of prostate cancer are met.  38 U.S.C § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the claim for entitlement to an initial rating in excess of 10 percent for diabetes mellitus are met.  38 U.S.C § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

3.  The criteria for withdrawal of the claim for entitlement to an initial compensable rating for bilateral hearing loss are met.  38 U.S.C § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In October 2017, in a signed statement, the Veteran reported that he was satisfied with the award of a total disability rating due to individual employability resulting from service-connected disability (TDIU) in a November 2016 rating decision (with notice provided in February 2017), and wished to withdraw the remaining claims on appeal.  The Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The claim for entitlement to a rating in excess of 60 percent for residuals of prostate cancer is dismissed. 

The claim for entitlement to an initial rating in excess of 10 percent for diabetes mellitus is dismissed. 

The claim for entitlement to an initial compensable rating for bilateral hearing loss is dismissed.



		
M. H. Hawley
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


